DETAILED ACITON
This office action is in response to a Request for Continued Examination (RCE) filed on 03/10/2022 for application 16/743,409.
Claims 1, 3, 6-8, 10, 16, and 20 have been amended.  No claims have been added.  Clams 2, 5, 9 and 15 have been cancelled.  No claims have been added.  Thus, claims 1,3-4,6-8, 10-14, and 16-20 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-12,  and 20 are rejected under 35 U.S.C. 102(a)(2) as being  unpatentable over Agans (Agans et al., US 10,133,513 B1) in view of Sharma (Sharma eta al., US 2017/0177262 A1), Oehrlein (Oehrlein et al., US 2017/0277554 A1) and Smith (Smith US 9,432,298 B1).

Regarding claim 1, A request node (Agans Fig. 2, column 6, lines 4-11, that discloses Frontend system 100 that is an example of a request node) comprising: request circuitry to issue write requests to write to storage circuitry, and read request to read from the storage circuitry, (Agans, column 4, lines 2-3, that discloses data requests to write content to and read content from the storage system 12)
wherein the write requests and the read requests are issued to the storage circuitry via a coherency node; (Agans, Fig. 2, backend system 104 and cache management process 10 directed to backend system 104 is an example of a coherency node.  Agans, column 6, lines 50-60 discloses caches 134 and 136 are managed by cache management process 10 and may be a managed by this process as a single cache entity, thus providing a consistent view of the cached data on the frontend and backend systems and the storage data.   See also Agans, column 10, lines 19-26 any component may be circuitry. See also Agans, column 1, lines 6-9 which discloses a cache management system that regulates cache utilization amongst multiple hosts, thus coordinates among multiple hosts providing coherency. Agans, column 3, line 65 through column 4, line 3 discloses the requests may be read requests and write requests.) 
 status receiving circuitry to receive a write status from the coherency node indicating.. write operations at the storage circuitry (Agans, column 2, lines 27-31 disclose that the host receives host acknowledgements for writes which is an example of a write status.) on behalf of a plurality of request circuits including the request circuits (Agans, Fig. 3, and supporting para column 4, lines 4-8 that discloses client application 22, 24, 26, and 28 are coupled to electronic devices 38, 40, 42, and 44 which are an example of a plurality of request circuits.   Agans, Fig. 4, elements 254 and 256 and supporting paras column 8, line 65 through column 9 line 7 that disclose the acknowledgments are throttled based on a group level utilization (e.g. RAID group 120) from a plurality of volume groups (116, 118, 120), thus represents write status on behalf of a plurality of requests circuits, including the requesting circuit 120.   See also Agans, column 2, lines 27-31 disclose that the host receives host acknowledgements.
and throttle circuitry to throttle a rate at which the write requests are issued to the storage circuitry (Agans, Fig. 3 and column 10, lines 6-18 discloses process 10 throttles data into cache system of 134 (the request node), thus limiting the rate at which data may enter pending queue 204.  See also Agans, column 10, lines 19-26 any component may be circuitry.  See also Agans, Fig. 4, elements 254 and 256 and supporting paras column 8, line 65 through column 9 line 7.).

However, Agans does not explicitly discloses that is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry; write status indicating a number of write operations being processed at the storage circuitry.... and to receive a read status from the coherency node indicating a number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits including the request circuitry;  throttle circuitry to throttle in dependence on the number of write operations being processed at the storage circuitry on behalf of the plurality of request circuits and to throttle, independently of the rate at which the write requests are issued and in dependence on the number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits, a rate at which the read requests are issued to the storage circuitry.

Sharma, of a similar field of endeavor, further discloses and to receive a read status from the coherency node (Sharma [0034]-[0035] discloses throttling read requests by delaying acknowledgments.  Thus Sharma that throttles read requests by delaying acknowledgments in view of Agans that discloses holding acknowledgments back if the number of operations is ‘too much’ would hold back read acknowledgments if the number of read requests is ‘too much’, where an acknowledgement is an example of a read status.)
and to throttle, independently of the rate at which the write requests are issued (Sharma [0034] discloses that read requests may be throttled while not throttling write requests, thus read requests are throttled independently of the rate of write requests.) on behalf of the plurality of request circuits, a rate at which the read requests are issued to the storage circuitry. (Sharma [0035] discloses that read requests are throttled by throttling the acknowledgements.    Sharma that throttles read requests by delaying acknowledgments in view of Agans that discloses holding acknowledgments back if the number of operations is ‘too much’ would hold back read acknowledgments if the number of read requests is ‘too much’)
Agans and Sharma are all in a similar field of endeavor as all related to throttling storage requests.  Thus, it would have been obvious to a person of ordinary skill in the art before effectively filed date of the claimed invention to incorporate the separate read/write throttling of Sharma into the solution of Agans, thus combining prior art elements (withholding acknowledgements when the number of operations are ‘too much’ as disclosed by Agans with throttling acknowledgments for reads and writes separately as disclosed by Sharma) to yield predictable results (effectively manage power used by requests by throttling requests based on the power demands of the reads or writes, which present different power demands.   Thereby incorporating the concept of managing power/temperature to identify when the I/O activity is “too much”.  ).  One would be motivated to do so in order to (Sharma [0034]) insure that read or write commands do not consume too much power or overheat the storage device.
The reasons for obviousness for combining Sharma into Agans regarding claim 3-4 and 6 is the same as those presented for claim 1.

However, the combination of Agans and Sharma does not explicitly disclose that is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry; write status indicating a number of write operations being processed at the storage circuitry...read status indicating a number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits including the request circuitry;  throttle circuitry to throttle in dependence on the number of write operations being processed at the storage circuitry on behalf of the plurality of request circuits and to throttle...  and in dependence on the number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits.

Oehrlein, of a similar field of endeavor, further discloses write status indicating a number of write operations being processed at the storage circuitry... in dependence on the number of write operations being processed at the storage circuitry on behalf of the plurality of request circuits (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests).  When the threshold is exceeded, requests are throttled and the system must wait until at least one of the requests is answered before transmitting an additional request.  Thus each time a request is successfully answered (i.e. acknowledged), the system is indicating that the number of outstanding I/O requests is below a threshold value.  Thus the acknowledgment of Agans (that teaches acknowledgement of writes based on the number of outstanding I/O for the RAID group requests from devices 38, 40, 42, and 44  in view of Sharma and Oehrlein is issued in dependence  on the number of outstanding write operations being less than a threshold number of write operations being processed at the storage circuitry on behalf of a plurality of request circuits.)
... indicating a number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits including the request circuitry; (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests).  Thus the acknowledgment of Agans (that teaches acknowledgement of requests based on the number of outstanding I/O for the RAID group requests from devices 38, 40, 42, and 44  in view of Sharma (that teaches the requests may be read requests) and Oehrlein is issued in dependence  on the number of outstanding read operations being less than a threshold number of read operations being processed at the storage circuitry on behalf of a plurality of request circuits.)
... and in dependence on the number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits. (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests.  Thus Agans that throttles requests at the source when acknowledgments are not received will throttle read requests to the storage circuitry when outstanding I/O acknowledgments are at or below a maximum number of requests, i.e. depending on the number of read operations being processed at the storage circuitry.   Agans Fig. 4, elements 254 and 256 and supporting paras column 8, line 65 through column 9 line 7 discloses that the requests are on behalf of a storage group.  Thus the solution of Agans in view of Sharma and Oehrlein teaches monitoring read operations on behalf of a plurality of request circuits).  
Agans, Sharma, and Oehrlein are all in a similar field of endeavor as all three relate to managing requests to memory.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the monitoring of read or write status according to a maximum number of outstanding requests and adjusting the throttling per this status as taught by Oehrlein into the solution of Agans and Sharma.  Thus, combining prior art elements (defining a threshold maximum number of requests as taught by Oehrlein into the solution of Agans and Sharma that teaches a value of ‘too much’ and throttling acknowledgments to for both reads and writes separately according to this maximum as disclosed by Oehrlein) to yield predictable results (enforce Quality of Service requirements of the system to ensure that one device, circuit, or group does not monopolize the available storage bandwidth).  One would be motivated to do so in order to (Oehrlein [0033]) limit the number of outstanding not-yet-answered requests to another device, given (Oehrlein [0048]) each request is monitored for quality of service requirements (and thus consumes resources).
The reasons for obviousness for combining Oehrlein into the combination of  Agans and Sharma regarding claim 3-4 and 6 is the same as those presented for claim 1.

However, the combination of Agans, Sharma, and Oehrlein does not explicitly teach  that is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry.
Smith, of a similar field of endeavor, further discloses a coherency node that is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry; (Examiner notes that para [0016] of the instant application discloses that a coherency node manages or helps to manage coherency throughout the interconnected system and could be a home node that takes the form of a CPU.   Smith, column 45, lines 56-61 discloses the system may provide coherency through the use of a cache coherency protocol.   Smith, column 46, lines 31-36 discloses that a CPU may contain a caching agent and a home agent, where a home agent is an example of a home node that maintains coherency of data throughout an interconnected storage system.  Thus when Agans, column 5, lines 46-55 discloses the cache management process 10 may be executed by one or more processors and Agans column 6, lines 29-49 discloses that the cache management system is responsible for processing data between the front end system and the storage system, Agans in view of Sharma, Oehrlein, and Smith is disclosing a system that may contain a home node that helps manage coherency throughout the system that consists of a front end system (an example of a request node) and storage circuitry (storage targets 102).)
status receiving circuitry to receive a write status regarding write operations at the storage circuitry on behalf of a plurality of request circuits including the request circuitry (Agans, column 2, line 29  discloses a plurality of write acknowledgements, where an acknowledgement is a response to write operations.   See also Agans, column 9, lines 6-17 that discloses the acknowledgements are the result of writes.   Agans, column 9, lines 45-60 discloses that the acknowledgements are an indication that the total number of write requests by a RAID group are monitored and the acknowledgments are held back if the RAID group is utilizing too much of the cache system.  Thus the acknowledgements are an example of a write status indicating a number of write operations being processed and indicates the number is not ‘too much’.   Agans, column 4, lines 49-52 discloses that there may be a plurality of frontend systems 100 (i.e. a plurality of request circuits).  However, Agans does not explicitly disclose a write status is received and then an acknowledgment is generated from the write status.   Smith, column 91, lines 12-21 discloses that a protocol (e.g. command set etc.) may generate and send an acknowledgement that the write(s) has/have completed based on a write completion status.   In other words, a write acknowledgment is a form of a write status.    Thus, Agans in view of  Sharma, Oehrlein, Smith discloses that the backend system generating the acknowledgments does so based on write status received.  See also Agans, column 10, lines 19-26 any component may be circuitry.)
Agans, Sharma, Oehrlein, and Smith are in a similar field of endeavor as all relate to handling storage requests.   Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the cache coherence protocol of Smith into the solution of Agans, Sharma and Oehrlein.  Thus, using known techniques (the cache coherency protocol of Smith column 91 lines 5-21) to improve similar devices, methods, or products (to improve the address of the access requests of Agans, Sharma, and Oehrlein to the petabyte range) to yield predictable results (being able to support a Petabyte address range when the command does not support such a range).  One would be motivated to do so to (Smith column 91 lines 5-21) support a known protocol that tracks commands based on unique identification number IDs that may be stored with the write commands so that the requester may associate the completion with the request while supporting up to a petabyte or more of data when the address memory in a memory subsystem is beyond the address range of the address field(s) in the command set.  Additionally, it would have been obvious before the effectively filed data of the claimed invention to incorporate the home agent of Smith that processes the write status sent by the storage device that performed the write to generate the acknowledgements of Agans and Sharma, thus using a known technique (a home Agent to process the command and manage coherency as defined by Smith) to a known device, method, or product ready for improvement (the command requests of Agans, Sharma, and Oehrlein) to obtain predictable results (the ability to provide consistent cache support for a petabyte address space when the command does not support the address range). One would be motivated to do so in order to (Smith column 45, lines 57-61) ensure coherence when one or more cache are present in the memory system.
The reasons for obviousness regarding combining Smith into Agans, Sharma, and Oehrlein for claims 3-4 and 6 are the same as those presented for claim 1.


Regarding claim 3, Agans in view of Sharma, Oehrlein, and Smith teaches all of the limitations of claim 1 above.  Agans further teaches wherein the number of write operations is determined within a window of time.  (Agans, column 8, lines 15-37 that discloses flush rate that is the number of IOs that are being processed by the RAID group over a period of time for the computed rate, thus discloses the number of write operations within a window of time.)


Regarding claim 4, Agans in view of Sharma, Oehrlein, and Smith teaches all of the limitations of claim 1 above.  Agans further discloses wherein the request circuitry is adapted to issue each of the write requests to one of a plurality of storage circuitries; (Agans, Fig.2 and column 4, line 49-51 discloses the storage system consists of a plurality of storage targets 102.   See also Agans, column 5, lines 60-68 that discloses various IO request are sent to the storage system, including write requests.  See also Agans, column 10, lines 19-26 that any of the embodiments or components may be circuitry, including the storage targets 102. )
the status receiving circuitry is adapted to receive a plurality of write statuses from the storage circuitries; (Agans, column 2, line 29 that discloses a plurality of write acknowledgements.  Examiner notes the claim does not required the write status are received concurrently so any system that may receive a plurality of separate/individual acknowledgments would be sufficient.   Agans, column 10, lines 19-26 discloses that any of the components may be circuitry, thus processing of the acknowledgements may be performed by receiving circuitry.)
and the throttle circuitry is adapted to throttle a rate at which the write requests are sent to each of the storage circuitries in dependence on a corresponding one of the write statuses. (Agans column 2, lines 27-30, discloses the issuance of write acknowledgements to the host (where status used for write acknowledgements is an example of write status) is used to throttle the issuance of write acknowledgements to a host which results in a throttling of data to the pending data queues to the storage device. Agans, column 10, lines 19-26 discloses that any of the components may be circuitry, thus the throttling may be performed by throttling circuitry.  For further details see “The Cache Management Process:” section Agans, column 8, line 5 through Agans column 10, line 17.).


Regarding claim 6, The combination of Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 1 above.  Agans further teaches wherein the request circuitry is adapted to issue each of the read requests to one of a plurality of storage circuitries; (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12.   Agans, Fig.2 and column 4, line 49-51 discloses the storage system consists of a plurality of storage targets102.   See also Agans, column 5, lines 60-68 that discloses various IO request are sent to the storage system, including read requests.  See also Agans, column 10, lines 19-26 that any of the embodiments or components may be circuitry, including the storage targets 102. )
Oehrlein further teaches the status receiving circuitry is adapted to receive a plurality of read statuses from the storage circuitries; and the throttle circuitry is adapted to throttle a rate at which the read requests are sent to each of the storage circuitries in dependence on a corresponding one of the read statuses (Oehrlein [0047] teaches that the status of read requests are monitored to ensure that there a maximum of unanswered read requests have not been exceed.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one of the memory read requests is answered before transmitting an additional read request.  Thus, each time a read request is successfully answered as indicated by its read status, the system enables an IO which affects the throttle rate, thus the throttle circuitry is adapted to throttle a rate at which the read requests are sent to each for the storage circuits in dependence on a corresponding one of the read statuses.).  
The motivation for combining Oehrlein into the existing combination is the same as set forth in claim 1 above.


Regarding claim 7, Agans teaches A method (Agans, column 10, lines 20-21 discloses 
that the disclose may be embodied as a method, a system or a computer program product)  
The remainder of claim 7 teaches limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 8, A coherency node (Agans, Fig. 2, backend system 104 and cache management process 10 directed to backend system 104 is an example of a coherency node.  Agans, column 6, lines 50-60 discloses caches 134 and 136 are managed by cache management process 10 and may be a managed by this process as a single cache entity, thus providing a consistent view of the cached data on the frontend and backend systems and the storage data.   See also Agans, column 1, that discloses a cache management system that regulates cache utilization amongst multiple hosts, thus coordinates among multiple hosts.) See also Agans, column 10, lines 19-26 any component may be circuitry.) 
the coherency node comprising: access circuitry to receive a write request from the request node to write to the storage circuitry,  (Agans, column 6, lines 4-11 that discloses Frontend system 100 receives write requests and issues the writes requests to storage system 12.   See also Agans, column 10, lines 19-26 that any of the embodiments or components may be circuitry.  ) 
to receive a read request from a request node to read from storage circuitry, (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12.  See also Agans, column 10, lines 19-26.)
to access the storage circuitry to write to the storage circuitry, (Agans, Fig. 2 and column 4, line 65 to column 5, line 4 and column 6, lines 30-45 that discloses backend system 104, where backend system 104 receives write requests from frontend system 100 for processing by storage targets 102.  See also Agans, column 10, lines 19-26 any component may be circuitry, thus the portion of backend system 104 that receives the request for processing by storage targets 102 and to access the storage circuitry may be access circuitry.) and to access the storage circuitry to read from the storage circuitry; (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12)
receive circuitry to receive, from the storage circuitry, an incoming write status  (Agans, column 6, lines 4-11)  ... on behalf of a plurality of requesters including the request node (Agans, column 9, lines 45-60 discloses that the writes are throttled by throttling acknowledgements.  Acknowledgments are an indication that the total number of write requests by a RAID group are not ‘too much’.  Acknowledgments are monitored and the acknowledgments are held back if the RAID group is utilizing too much of the cache system.  Thus the acknowledgements are an example of a write status indicating a number of write operations being processed and indicates the number is not ‘too much’.  )
and transmit circuitry to transmit an outgoing write status to the request node based on the incoming write status  (Agans, Fig. 3 and column 10, lines 6-18 discloses process 10 throttles data into cache system of 134 (the request node), thus limiting the rate at which data may enter pending queue 204.  See also Agans, column 10, lines 19-26 any component may be circuitry.  Agans, column 9, lines 45-60 discloses that the writes are throttled by throttling acknowledgements, where acknowledgements are an example of a write status to the request node based on the incoming write status.  Acknowledgments are an indication that the total number of write requests by a RAID group are not ‘too much’.  Acknowledgments are monitored and the acknowledgments are held back if the RAID group is utilizing too much of the cache system.  Thus the acknowledgements are an example of a write status indicating a number of write operations being processed and indicates the number is not ‘too much’.  

Agans  column 6, lines 29-49 discloses that the cache management system is responsible for processing data between the front end system and the storage system.   However, Agans does not explicitly discuss coherency throughout the system and does not disclose throttling read acknowledgments.   Thus Agans does not explicitly teach  coherency node configured to be responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry,  receive circuitry that indicates a number of write operations being processed at the storage circuitry  ... and to receive, from the storage circuitry, and incoming read status that indicates a number of read operations being processed at the storage circuitry on behalf of the plurality of requests; and to transmit an outgoing read status to the request node based on the incoming read status.
Sharma, of a similar field of endeavor, further discloses and to receive, from the storage circuitry, and incoming read status ...  on behalf of the plurality of requests;  (Sharma [0034]-[0035] discloses throttling read requests by delaying acknowledgments.  Thus Sharma that throttles read requests by delaying acknowledgments in view of Agans that discloses holding acknowledgments back if the number of operations is ‘too much’ would hold back read acknowledgments if the number of read requests is ‘too much’, otherwise would process the read requests with normal acknowledgement timing.)
and to transmit an outgoing read status to the request node based on the incoming read status. (Sharma [0034]-[0035] discloses throttling read requests by delaying acknowledgments, where acknowledgements is an example of an outgoing read status to the request node.  Thus Sharma that throttles read requests by delaying acknowledgments in view of Agans that discloses holding acknowledgments back if the number of operations is ‘too much’ would hold back read acknowledgments if the number of read requests is ‘too much’, otherwise would process the read requests with normal acknowledgement timing, thus sending a read status to the requester.)
Agans and Sharma are all in a similar field of endeavor as all related to throttling storage requests.  Thus, it would have been obvious to a person of ordinary skill in the art before effectively filed date of the claimed invention to incorporate the separate read/write throttling of Sharma into the solution of Agans, thus combining prior art elements (withholding acknowledgements when the number of operations are too much as disclosed by Agans with throttling acknowledgments for reads as well as writes as disclosed by Sharma) to yield predictable results (effectively manage power used by requests by throttling requests based on the power demands of the reads or writes, which present different power demands.   Thereby incorporating the concept of managing power/temperature to identify when the I/O activity is “too much”.  ).  One would be motivated to do so in order to (Sharma [0034]) insure that read or write commands do not consume too much power or overhead the storage device.
The reasons for obviousness for combining Sharma into the combination of  Agans and Sharma regarding claim 11-14 and 16-19 are the same as those presented for claim 8.

	However, the combination of Agans and Sharma does not explicitly teach configured to be responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry... receive circuitry that indicates a number of write operations being processed at the storage circuitry... receive circuitry that indicates a number of read operations being processed at the storage circuitry.
Oehrlein, of a similar field of endeavor, further discloses receive circuitry that indicates a number of write operations being processed at the storage circuitry... (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests).  When the threshold is exceeded, requests are throttled and the system must wait until at least one of the requests is answered before transmitting an additional request.  Thus each time a request is successfully answered (i.e. acknowledged), the system is indicating that the number of outstanding I/O requests is below a threshold value.  Thus the acknowledgment of Agans (that teaches acknowledgement of writes based on the number of outstanding I/O for the RAID group requests from devices 38, 40, 42, and 44  in view of Sharma and Oehrlein is issued in dependence  on the number of outstanding write operations being less than a threshold number of write operations being processed at the storage circuitry on behalf of a plurality of request circuits.)
receive circuitry that indicates a number of read operations being processed at the storage circuitry  (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests).  Thus the acknowledgment of Agans (that teaches acknowledgement of requests based on the number of outstanding I/O for the RAID group requests from devices 38, 40, 42, and 44  in view of Sharma (that teaches the requests may be read requests) and Oehrlein is issued in dependence  on the number of outstanding read operations being less than a threshold number of read operations being processed at the storage circuitry on behalf of a plurality of request circuits.)

Agans, Sharma, and Oehrlein are all in a similar field of endeavor as all three relate to managing requests to memory.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the monitoring of read or write status according to a maximum number of outstanding requests and adjusting the throttling per this status as taught by Oehrlein into the solution of Agans and Sharma.  Thus, combining prior art elements (defining a threshold maximum number of requests as taught by Oehrlein into the solution of Agans that teaches a value of ‘too much’ and throttling acknowledgments to for both reads and writes separately according to this maximum as disclosed by Oehrlein) to yield predictable results (enforce Quality of Service requirements of the system to ensure that one device or circuit does not monopolize the available storage bandwidth).  One would be motivated to do so in order to (Oehrlein [0033]) limit the number of outstanding not-yet-answered requests to another device, given (Oehrlein [0048]) each request is monitored for quality of service requirements (and thus consumes resources).
The reasons for obviousness for combining Oehrlein into the combination of  Agans and Sharma regarding claim 11-14 and 16-19 are the same as those presented for claim 8.

However, the combination of Agans, Sharma, and Oehrlein does not explicitly teach configured to be responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry.
Smith, of a similar field of endeavor, further discloses a coherency node configured to be responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry (Examiner notes that para [0016] of the instant application discloses that the coherency node that manages or helps to manage coherency throughout the interconnected system could be a home node that takes the form of a CPU.   Smith, column 45, lines 56-61 discloses the system may provide coherency through the use of a cache coherency protocol.   Smith, column 46, lines 31-36 discloses that a CPU may contain a caching agent and a home agent, where a home agent is an example of a home node that maintains coherency of data throughout an interconnected storage system.  Thus the processor of Agans in view of Smith, Sharma, and Oehrlein is disclosing a system that may contain a home node within a processor that helps manage coherency throughout the system that consists of a front end system (an example of a request node) and storage circuitry (storage targets 102).)
Agans, Sharma, Oehrlein, and Smith are in a similar field of endeavor as all relate to handling storage requests.   Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the cache coherence protocol of Smith into the solution of Agans, Sharma and Oehrlein.  Thus, using known techniques (the cache coherency protocol of Smith column 91 lines 5-21) to improve similar devices, methods, or products (to improve the address of the access requests of Agans, Sharma, and Oehrlein to the petabyte range) to yield predictable results (being able to support a Petabyte address range when the command does not support such a range).  One would be motivated to do so to (Smith column 91 lines 5-21) support a known protocol that tracks commands based on unique identification number IDs that may be stored with the write commands so that the requester may associate the completion with the request while supporting up to a petabyte or more of data when the address memory in a memory subsystem is beyond the address range of the address field(s) in the command set.  Additionally, it would have been obvious before the effectively filed data of the claimed invention to incorporate the home agent of Smith that processes the write status sent by the storage device that performed the write to generate the acknowledgements of Agans, Sharma and Oehrlein, thus using a known technique (a home Agent to process the command and manage coherency as defined by Smith) to a known device, method, or product ready for improvement (the command requests of Agans, Sharma, and Oehrlein) to obtain predictable results (the ability to provide consistent cache support for a petabyte address space when the command does not support the address range). One would be motivated to do so in order to (Smith column 45, lines 57-61) ensure coherence when one or more cache are present in the memory system.
The reasons for obviousness regarding combining Smith into Agans for claims 11-14  and 16-19 are the same as those presented for claim 8.


Regarding claim 10, the combination of Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 7 above.  Agans further teaches wherein the number of write operations is determined within a window of time.  (Agans, column 8, lines 15-37 that discloses flush rate that is the number of IOs that are being processed by the RAID group over a period of time for the computed rate, thus discloses the number of write operations within a window of time.)


Regarding claim 11, the combination of Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 8 above.   
Smith further teaches wherein the incoming write status is transmitted as part of a response to the write request (Smith, column 91, lines 12-21 discloses that a protocol (e.g. command set etc.) may generate and send an acknowledgement that the write(s) has/have completed based on a write completion status.    Thus, Agans in view of Smith discloses that the backend system generating the acknowledgments does so based on write status received.   See also Agans, column 10, lines 19-26 any component may be circuitry, thus the backend system performing the write status process may be circuitry.   thus, Agans in view of Smith throttles writes based on acknowledgements to writes based on write status received.)
The motivation to combine Smith into the existing combination is the same as set forth in claim 8 above.


Regarding claim 12, Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 8 above.   Agans further teaches comprising: track circuitry to track a progress of write operations to write to the storage circuitry issued by the coherency node, (Agans, column 9, lines 35-45 that discloses cache management process 10 issues write acknowledgements in response to write requests, which is an example of tracking the progress of write operations to write to the storage circuity issued by cache system 136 (an example of coherency node).   See also Fig. 3 that discloses the ack coming from the cache system 136.   See also general discuss of Fig 3, column 6, line 50 through column 8, line 8, most especially column 42-47 that discloses dirty data is data writes that stored in the cache that have not yet been written to data and are marked as dirty while they are awaiting a write completion and marked clean when they have been written to disk, thus is an example of a tracking system.  )
wherein the transmit circuitry is dynamically controllable to operate in a plurality of write operation transmission modes;  (Agans Fig. 3, and column 9, lines 60-67 discloses that Cache Management process 10 may be configured to control acknowledgements at the frontend cache 134 and/or the backend cache system 136.  The front end issuing write acknowledgments based on a write status is an example of a first mode, and a back end issuing the write acknowledgments based on a write status is an example of a second mode.  Thus, there are a plurality of write modes.)
in a first of the write operation transmission modes, the transmit circuitry is adapted to transmit the incoming write status as the outgoing write status; (Agans Fig. 3, and column 9, lines 60-67 where the backend system would not process the acknowledgment, but instead would pass the request status to the frontend cache 134 for processing into an acknowledgements is an example of transmitting the incoming write status as the outgoing write status.)
and in a second of the write operation transmission modes, the transmit circuitry is adapted to transmit an indication of the write operations to write to the storage circuitry issued by the coherency node as the outgoing write status.  (Agans Fig. 3, and column 9, lines 60-67 where in the second example mode where the write backend processes the write status to create a write acknowledgement is an example of an indication of the write operations to write to the storage circuitry as the outgoing write status.)


Regarding claim 20, Agans teaches A method for use with (Agans, column 10, lines 20-21 indicates the disclosure may be embodied as a method, a system or a computer program product)  
receiving a write request from the request node to write to storage circuitry; (Agans, column 6, lines 4-11 that discloses Frontend system 100 receives write requests and issues the writes requests to storage system 12, which is an example of a storage circuitry.)
receiving a read request from the request node to read from the storage circuitry; ( (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12, which is an example of a storage circuitry.) 
accessing the storage circuitry to write to the storage circuitry; (Agans, column 6, lines 4-11 that discloses Frontend system 100 receives write requests and issues the writes requests to storage system 12.   )
accessing the storage circuitry to read from the storage circuitry; Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12, which is an example of a storage circuitry.)
receiving, from the storage circuitry, an incoming write status ... on behalf of a plurality of requesters including the request node; (Agans, column 9, lines 45-60 discloses that the writes are throttled by throttling acknowledgements.  Acknowledgments are an indication that the total number of write requests by a RAID group are not ‘too much’, where the write requests for a RAID group are an example of a plurality of request circuits.  Acknowledgments are monitored and the acknowledgments are held back if the RAID group is utilizing too much of the cache system.  Thus the acknowledgements are an example of a write status indicating a number of write operations being processed and indicates the number is not ‘too much’.  )
and transmitting an outgoing write status to the request node (Agans, column 2, line 29 that discloses a plurality of write acknowledgements, where each acknowledgement is an example of an outgoing write status to the request node based on the incoming write status.)
on behalf of the plurality of requesters;  (Agans, column 9, lines 45-60, where the write requests for a RAID group are an example of a plurality of request circuits.  )

However, Agans does not explicitly disclose a coherency node that maintains coherency of data throughout an interconnected system comprising a request node and storage circuitry comprising: ...an incoming write status that indicates a number of write operations being processed at the storage circuitry...  an incoming read status that indicates the number of read  operations being processed at the storage circuitry   ... receiving form the storage circuitry, an incoming read status that indicates a number of read operations being processed at the storage circuitry on behalf of the plurality of requesters; .. transmitting an outgoing read status to the request node that indicates the number of read operations being processed at the storage circuitry on behalf of the plurality of requesters.
Sharma, of a similar field of endeavor, further discloses receiving from the storage circuitry, an incoming read status ... on behalf of the plurality of requesters;  (Sharma [0034]-[0035] discloses throttling read requests by delaying acknowledgments.  Thus Sharma that throttles read requests by delaying acknowledgments in view of Agans that discloses holding acknowledgments back if the number of operations is ‘too much’ would hold back read acknowledgments if the number of read requests is ‘too much’, otherwise would process the read requests with normal acknowledgement timing.  Agans, column 9, lines 45-60, in view of Sharma where acknowledgements for the read requests is for a RAID group are an example of a plurality of request circuits. )
.. transmitting an outgoing read status to the request node ... on behalf of the plurality of requesters. (Sharma [0034]-[0035] where the acknowledgment that the number of outstanding operations is not ‘too much’ is an example of a status indicating the number of read operations.   See also Agans, column 9, lines 45-60 in view of Sharma where the acknowledgement is transmitted to the request node and indicates the number of read operations on behalf of the plurality of requesters in the RAID group.)
Agans and Sharma are all in a similar field of endeavor as all related to throttling storage requests.  Thus, it would have been obvious to a person of ordinary skill in the art before effectively filed date of the claimed invention to incorporate the separate read/write throttling of Sharma into the solution of Agans, thus combining prior art elements (withholding acknowledgements when the number of operations are ‘too much’ as disclosed by Agans with throttling acknowledgments for reads and writes separately as disclosed by Sharma) to yield predictable results (effectively manage power used by requests by throttling requests based on the power demands of the reads or writes, which present different power demands.   Thereby incorporating the concept of managing power/temperature to identify when the I/O activity is “too much”.  ).  One would be motivated to do so in order to (Sharma [0034]) insure that read or write commands do not consume too much power or overhead the storage device.

However, the combination of Agans and Sharma does not explicitly teach coherency node that maintains coherency of data throughout an interconnected system comprising a request node and storage circuitry comprising:  ...an outgoing write status that indicates a number of write operations being processed at the storage circuitry...  transmitting and receiving an incoming read status that indicates the number of read operations being processed at the storage circuitry
Oehrlein, of a similar field of endeavor, further teaches ...an outgoing write status that indicates a number of write operations being processed at the storage circuitry (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests).  When the threshold is exceeded, requests are throttled and the system must wait until at least one of the requests is answered before transmitting an additional request.  Thus each time a request is successfully answered (i.e. acknowledged), the system is indicating that the number of outstanding I/O requests is below a threshold value.  Thus the acknowledgment of Agans (that teaches acknowledgement of writes based on the number of outstanding I/O for the RAID group requests from devices 38, 40, 42, and 44  in view of Sharma and Oehrlein is issued in dependence  on the number of outstanding write operations being less than a threshold number of write operations being processed at the storage circuitry on behalf of a plurality of request circuits.)
...  transmitting and receiving an incoming read status that indicates the number of read operations being processed at the storage circuitry (Oehrlein [0046]-[0047] teaches that the status of write or read requests are monitored to ensure that there are a maximum number of unanswered requests (i.e. a maximum number of outstanding read requests).  When the threshold is exceeded, requests are throttled and the system must wait until at least one of the requests is answered before transmitting an additional request.  Thus each time a request is successfully answered (i.e. acknowledged), the system is indicating that the number of outstanding I/O requests is below a threshold value.  Thus the acknowledgment of Agans (that teaches acknowledgement of writes based on the number of outstanding I/O for the RAID group requests from devices 38, 40, 42, and 44  in view of Sharma and Oehrlein is issued in dependence  on the number of outstanding write operations being less than a threshold number of write operations being processed at the storage circuitry on behalf of a plurality of request circuits.)
Agans, Sharma, and Oehrlein are all in a similar field of endeavor as all three relate to managing requests to memory.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the monitoring of read or write status according to a maximum number of outstanding requests and adjusting the throttling per this status as taught by Oehrlein into the solution of Agans and Sharma.  Thus, combining prior art elements (defining a threshold maximum number of requests as taught by Oehrlein into the solution of Agans that teaches a value of ‘too much’ and throttling acknowledgments to for both reads and writes separately according to this maximum as disclosed by Oehrlein) to yield predictable results (enforce Quality of Service requirements of the system to ensure that one device or circuit does not monopolize the available storage bandwidth).  One would be motivated to do so in order to (Oehrlein [0033]) limit the number of outstanding not-yet-answered requests to another device, given (Oehrlein [0048]) each request is monitored for quality of service requirements (and thus consumes resources).

However, the combination of Agans, Sharma, and Oehrlein does not explicitly disclose  coherency node that maintains coherency of data throughout an interconnected system comprising a request node and storage circuitry comprising:. 
Smith, of a similar field of endeavor, further discloses a coherency node that maintains coherency of data throughout an interconnected system comprising a request node and storage circuitry comprising:  (Examiner notes that para [0016] of the instant application discloses that the coherency node that manages or helps to manage coherency throughout the interconnected system could be a home node that takes the form of a CPU.   Smith, column 45, lines 56-61 discloses the system may provide coherency through the use of a cache coherency protocol.   Smith, column 46, lines 31-36 discloses that a CPU may contain a caching agent and a home agent, where a home agent is an example of a home node that maintains coherency of data throughout an interconnected storage system.  Thus when Agans, column 5, lines 46-55 discloses the cache management process 10 may be executed by one or more processors and Agans column 6, lines 29-49 discloses that the cache management system is responsible for processing data between the front end system and the storage system, Agans in view of Sharma, Oehrlein, and Smith is disclosing a system that may contain a home node that helps manage coherency throughout the system that consists of a front end system (an example of a request node) and storage circuitry (storage targets 102).)
Agans, Sharma, Oehrlein, and Smith are in a similar field of endeavor as all relate to handling storage requests.   Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the cache coherence protocol of Smith into the solution of Agans, Sharma and Oehrlein.  Thus, using known techniques (the cache coherency protocol of Smith column 91 lines 5-21) to improve similar devices, methods, or products (to improve the address of the access requests of Agans, Sharma, and Oehrlein to the petabyte range) to yield predictable results (being able to support a Petabyte address range when the command does not support such a range).  One would be motivated to do so to (Smith column 91 lines 5-21) support a known protocol that tracks commands based on unique identification number IDs that may be stored with the write commands so that the requester may associate the completion with the request while supporting up to a petabyte or more of data when the address memory in a memory subsystem is beyond the address range of the address field(s) in the command set.  Additionally, it would have been obvious before the effectively filed data of the claimed invention to incorporate the home agent of Smith that processes the write status sent by the storage device that performed the write to generate the acknowledgements of Agans and Sharma, thus using a known technique (a home Agent to process the command and manage coherency as defined by Smith) to a known device, method, or product ready for improvement (the command requests of Agans, Sharma, and Oehrlein) to obtain predictable results (the ability to provide consistent cache support for a petabyte address space when the command does not support the address range). One would be motivated to do so in order to (Smith column 45, lines 57-61) ensure coherence when one or more cache are present in the memory system.


 
Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agans in view of Sharma, Smith, Oehrlein and Smith as taught in claim 12 above and further in view of Matthews (Matthews et al., US 2013/0003546 A1).

Regarding claim 13, Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 12 above.  However, the combination does not explicitly teach wherein in a third of the write operation transmission modes, the transmit circuitry is adapted to transmit an average based on: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status.  
 Matthews, of a similar field of endeavor, further teaches wherein in a third of the write operation transmission modes, the transmit circuitry is adapted to transmit an average based on: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status.  (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests so the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  However, Agans, Sharma, Oehrlein and Smith does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Sharma, Oehrlein, Smith and Matthews that throttles writes, the processing rate represents the average number of writes performed over a period of time (an example of the flush rate described in column 8, lines 15-36 of Agans) thus is an average based on the write operations to the storage circuitry issued by the backend system 104.   Matthews [0023] discloses the rate control message (an example of an average based on the write operations) to upstream components (for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling message requests at the source.)
Agans, Sharma, Oehrlein, Smith, and Matthews are in a similar field of endeavor as the solution of Agans in view of Sharma, Oehrlein, Smith, and Matthews contain intermediate devices with limited memory for connecting upstream requests and downstream processing devices and the requests may overwhelm the intermediary device that has a finite memory queue for requests.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the rate control message of Matthews into the write status message of Agans, Sharma, Oehrlein, and Smith.  One would be motivated to do so in order to achieve lossless packet deliver in oversubscribed systems.
The reasons for obviousness for combining Matthews into Agans, Sharma, Oehrlein, and Sharma regarding claim 14 is the same as those presented for claim 13.


Regarding claim 14, the combination of Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 12 above.  However, the combination does not explicitly teach wherein in a fourth of the write operation transmission modes, the transmit circuitry is adapted to transmit an indication of the highest of: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status.
Matthews, of a similar field of endeavor, further discloses wherein in a fourth of the write operation transmission modes, the transmit circuitry is adapted to transmit an indication of the highest of: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status. (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  However, Agans does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Sharma, Oehrlein, Smith, and Matthews that throttles requests, based on a comparison of the arrival rate and processing rate, and transmitting a status to upstream components would include the flush rate described in column 8, lines 15-36 of Agans into the rate control message of Matthews to upstream components, for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling message requests at the source.)
The motivation to combine Matthews into Agans, Sharma, Oehrlein, and Smith is the same as those disclosed in claim 13 above.


Regarding claim 16, The combination of Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 8 above.  
Oehrlein further teaches wherein the incoming read status is transmitted (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [0048] discloses that this throttling should be based on outstanding read packets.   
The motivation to combine Oehrlein into the existing combination is the same as set forth in claim 8 above.
The reasons for obviousness to combine Oehrlein into Agans, Sharma, and Smith regarding claims 17-19 are the same as those presented for claim 16.

However, the solution of Agans, Sharma, Oehrlein, and Smith does not explicitly disclose  as part of a response to the read request.
Matthews, of a similar field of endeavor, further discloses as part of a response to the read request (Matthews, claim 2, further discloses a rate control message to upstream message sources that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Sharma, Smith, Oehrlein, and Matthews that throttles reads would transmit a read rate control message to upstream components to throttle reads, an example of a read status to the request node which is transmitted as a response to the read request since the outstand outstanding read requests is computed based on the read request.).  
Agans, Sharma, Oehrlein, Smith, and Matthews are all in a similar field of endeavor as all contain intermediate devices with limited memory for connecting upstream requests and downstream processing devices and the requests may overwhelm the intermediary device.  Thus, it would have been obvious before the effectively filed data of the claimed invention to incorporate the rate control message of Mathew into the read status message of Agans, Sharma, Oehrlein, and Smith.  One would be motivated to do so in order to achieve lossless packet delivery in oversubscribed systems.
The reasons for obviousness to combine Matthews in Agans, Sharma, Oehrlein, and Smith regarding claims 17-19 are the same as those presented for claim 16. 


Regarding claim 17, The combination of Agans, Sharma, Oehrlein, and Smith teaches all of the limitations of claim 8 above.  
Oehrlein  further teaches comprising: track circuitry to track a progress of read operations to read from the storage circuitry issued by the coherency node, (Oehrlein [0047] teaches that the status of read requests are monitored to ensure that there a maximum of unanswered read requests have not been exceed.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one of the memory read requests is answered before transmitting an additional read request.  Thus Agans in view of Smith and Oehrlein would track read requests form the storage circuitry issued by the backend system 104 (a component of the coherency node).)
wherein the transmit circuitry is dynamically controllable to operate in a plurality of read operation transmission modes; (Agans Fig. 3, and column 9, lines 60-67 discloses that Cache Management process 10 may be configured to control acknowledgements at the frontend cache 134 and/or the backend cache system 136.  The front end issuing request acknowledgments based on an IO status is an example of a first mode, and a back end issuing the acknowledgments based on an IO status is an example of a second mode.  Oehrlein [0047] further discloses that these acknowledgments may be based on read requests.   Thus in the solution of Agans in view of Sharma, Smith and Oehrlein there are a plurality of read modes.)
in a first of the read operation transmission modes, the transmit circuitry is adapted to transmit the incoming read status as the outgoing read status; (Agans Fig. 3, and column 9, lines 60-67 where the backend system would not process the acknowledgment, but instead would pass the request status to the frontend cache 134 for processing into an acknowledgements is an example of transmitting the incoming status as the outgoing status.    Oehrlein [00047] discloses this may be a read status.  Thus Agans in view of Smith and Oehrlein discloses an incoming read status as an outgoing read status.)
and in a second of the read operation transmission modes, the transmit circuitry is adapted to transmit an indication of the read operations to read from the storage circuitry issued by the coherency node as the outgoing read status.  (Agans Fig. 3, and column 9, lines 60-67 where in the second example where the backend processes the IO status to create an acknowledgement is an example of an indication of the operations to the storage circuitry as the outgoing status.   Oehrlein [00047] discloses this may be a read status.  Thus Agans in view of Smith and Oehrlein discloses an acknowledgement with is an indication of the read operation to read from the storage circuity issued by the backend system (coherency node) as the outgoing read status).
The motivation to combine Oehrlein into the existing combination is the same as set forth in claim 8 above.


Regarding claim 18, The combination of Agans, Sharma, Oehrlein, Smith, and Matthews teaches all of the limitations of claim 17 above.  
Matthews further teaches wherein in a third of the read operation transmission modes, the transmit circuitry is adapted to transmit an average based on: the read operations to read from the storage circuitry issued by the coherency node and the read operations being processed by the storage circuitry, as the outgoing read status (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [00047] discloses this may be a read request.   However, the combination of Agans, Sharma, Oehrlein, and Smith does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as the outgoing status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Sharma, Oehrlein, Smith and Matthews that throttles reads, the processing rate represents the average number of reads performed over a period of time (the flush rate described in column 8, lines 15-36 of Agans) thus is an average based on the read operations to the storage circuitry issued by the backend system 104.  The solution of Matthews transmit the rate control message (an example of an average based on the read operations) to upstream components, for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling message requests at the source.)
	The motivation to combine Matthews into the existing combination is the same as set forth in claim 16 above.


Regarding claim 19, The combination of Agans, Sharma, Oehrlein, Smith, and Matthews teaches all of the limitations of claim 17 above.  
Matthews further teaches wherein in a fourth of the read operation transmission modes, the transmit circuitry is adapted to transmit an indication of the highest of: the read operations to read from the storage circuitry issued by the coherency node and the read operations being processed by the storage circuitry, as the outgoing read status.  (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [00047] discloses this may be a read request.   However, Agans in view of Sharma, Oehrlein, and Smith does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as the outgoing status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Sharma, Oehrlein, Smith, and Matthews that throttles reads, based on a comparison of the arrival rate and processing rate, and transmitting this status which indicates which of the two values is higher, to upstream components in the rate control message of Matthews to upstream components, for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling read message requests at the source.)
The motivation to combine Matthews into the existing combination is the same as those disclosed in claim 16 above.

Response to Remarks
Examiner thanks applicant for the claim updates and remarks in their response of March 10, 2022.   Applicant’s response has been fully considered.

Applicant argues on page 9 of their remarks ‘Page 19 of the FOA admits “the combination of Agans, Smith, and Sharma does not explicitly teach the status receiving circuitry is adapted to receive a read status regarding read operations at the storage circuitry” and cites Oehrlein.  
	Examiner respectfully notes Page 19 of the remarks indicate that the combination of Agans and Smith does not teach the status receiving circuitry is adapted to receive a read status regarding read operations at the storage circuitry’.    Page 20 of the remarks does indicate that the combination of Agans, Smith, and Sharma does not explicitly teach ‘the status receiving circuitry is adapted to receive a read status regarding read operations at the storage circuitry’.    Oehrlein [0047] is cited in the office action of 11/10/2021 to teach ‘a read status regarding read operations at the storage circuitry’.
The most recent claim amendments clarify the nature of a read status, namely ‘a read status from the coherency node indicating a number of read operations being processed at the storage circuitry’.   The instant application clarifies on page 6, lines 4-13 how ‘indicating a number’,  may be is interpreted.  Namely, ‘The indication of the number of write operations being processed by the storage circuitry need not be an absolute number. Instead, in some examples, the indication of the number of write operations being processed in the storage circuitry corresponds with a range. For instance, the indication could be that a "high" number of operations are being processed with the indicator (high) 10corresponding to 24 or more waiting operations at the time that the write status was determined (in a system where the request tracker can track a maximum of 32 requests).’ Thus any indication to the requesting node that provides an indication (such as a high number of operations are being processed) is an indication of a read status.   
Agans, column 9, lines 45-60 discloses that the writes are throttled at the source by throttling acknowledgements issued by the backend storage array (106) (i.e. coherency node).  Acknowledgments are monitored and the acknowledgments are held back if the RAID group is utilizing ‘too much’ of the cache system.   Examiner interprets ‘too much’ to be an indication of a “high” number of operations being processed.   Examiner further notes that these are being counted based on a RAID group 120 , thus for a plurality of requesters.
Agans teaches throttling writes.  However, Agans does not explicitly teach throttling reads.  Sharma [0002] and [0015] teaches that reads may be throttled as well as writes.   Sharma [0035] teaches that reads may be throttled by delaying acknowledgment to a host 250 or other requesting entity.   Thus the technique of Agans throttling writes may be applied to read requests in the solution of Agans in view of Sharma. 
Agans in view of Sharma teaches throttling both read and writes requests at the requesting entity using acknowledgements if the number of outstanding requests for the RAID group is ‘too much’ or ‘high’.   
Agans in view of Sharma teaches throttling acknowledgment by delaying acknowledgments, but does not teach an absolute number that defines ‘too high’.  Oehrlein [0047] teaches that the status of read requests are monitored to ensure that there are a maximum of unanswered (outstanding)  read requests.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one of the memory read requests is answered before transmitting an additional read requests.   Thus Oehrlein takes the monitoring processes from ‘delaying’ acknowledgements to insuring that if an acknowledgement is sent, the number of outstanding requests are at or below a threshold limit for a RAID group, thus indicating  a maximum for “a number” of outstanding requests.   
Thus  Agans in view of Sharma and Smith teaches ‘1) receiving a read status [i.e. an acknowledgment], (2) receiving a read status specifically from a coherency node [i.e. from the backend storage array which is a component of the coherency node],  and (3) receiving a read status regarding a number of read operations being processed at storage circuitry [i.e. the acknowledgment is an indication that the number of outstanding requests is below a threshold] on behalf of a plurality of request circuits [i.e. on behalf of a plurality of requests from within the RAID group such as RAID group 120 which may come from client applications 22, 24, 26, and 28 coupled to client electronic devices 38, 40, 42, and 44 which may be different circuitry].

Applicant further argues on page 9 of their remarks ‘Indeed, if Oehrlein’s network device simply monitoring its own read operations, then the network device has no knowledge of read operations being processed at the storage circuitry belonging to other request circuits.
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As detailed in the rejection and remarks above, Agans teaches tracking requests from a plurality of requestors (i.e. all of the requests from a RAID group) and throttling write requests using acknowledgements.  Sharma teaches that this may be performed for both reads and writes using acknowledgments.  Oehrlein teaches that the acknowledgement represents a status that the number of outstanding requests is at or below a maximum threshold.

Applicant argues on page 10 of their remarks ‘Regarding claim feature (b), the four reference combination fail to disclose that throttling of the read requests occurs based on the number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits.  Page 19 of the FOA relies on Sharma to describe independent throttling of read and write requests based on different power demands for read and write request.  But Sharma’s independent throttling of read and write requests based on differing power demands is not the claimed “throttle[ing], independently of the rate at which the write requests are issued and in dependence on the number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits, a rate of which the read requests are issued to the storage circuitry.’
Examiner respectfully disagrees.  As detailed in the office action and remarks above, Agans teaches tracking requests from a plurality of requestors (i.e. all of the requests from a RAID group that may arrive from a plurality of request circuitry) and throttling write requests using acknowledgements.  Sharma teaches that this may be performed for both reads and writes using acknowledgments.  Oehrlein teaches that the acknowledgement represents a status that the number of outstanding requests is at or below a maximum threshold.    Examiner did not cite Oehrlein to teach the newly amended limitation ‘and in dependence on the number of read operations being processed at the storage circuitry on behalf of the plurality of request circuits, a rate of which the read requests are issued to the storage circuitry’ in the FOA. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138